

Exhibit 10.1
NOMINATION AND SUPPORT AGREEMENT
This Nomination and Support Agreement (this “Agreement”, dated November 18, 2014
(the “Effective Date”), is between John H. Lewis (“Lewis”), Osmium Partners, LLC
(“Osmium Partners”), Osmium Capital, LP (“Fund I”), Osmium Capital II, LP (“Fund
II”), Osmium Spartan, LP (“Fund III”), Osmium Diamond, LP (Fund IV”), and Osmium
Special Opportunity Fund, LP (“Fund V”), and Rosetta Stone Inc. (the “Company”).
Fund I, Fund II, Fund III, Fund IV, and “Fund V”, may be each referred to herein
as a “Fund” and collectively as the “Funds”. The Funds, Osmium Partners and
Lewis, may be each referred to herein as an “Osmium Party” and collectively as
the “Osmium Parties”). The Osmium Parties and the Company may be each referred
to herein as a “Party” and, collectively, as the “Parties”.
RECITALS
WHEREAS, Osmium Partners serves as the general partner of each of the Funds;
WHEREAS, Lewis is the managing member and controlling member of Osmium Partners;
WHEREAS, the Osmium Parties collectively own in excess of ten percent of the
Company’s outstanding common stock (the “Common Stock”);
WHEREAS, the Company and Lewis have engaged in various discussions and
communications concerning the Company’s business and other matters;
WHEREAS, the Company and the Osmium Parties have determined to come to an
agreement with respect to the appointment of Arthur John Hass III as a director
of the Company and certain other matters, as provided in this Agreement. For the
sake of clarity, Mr. Hass is not an Osmium Party as of the Effective Date.
NOW, THEREFORE, in consideration of and reliance upon the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Parties agree as
follows:
1.    Board Representation and Board Matters.
(a)    No later than two business days following the execution of this
Agreement, the Company will take all action necessary to appoint Mr. Hass to the
Company’s Board of Directors (the “Board”) and the Audit Committee of the
Company’s Board (the “Audit Committee”). Mr. Hass’s continued membership on the
Company Audit Committee is subject to his continuing to meet the independence
requirements of the Audit Committee as determined from time to time by the
Company’s Board.

- 1 -

--------------------------------------------------------------------------------



(b)    Subject to the terms of this Agreement, Mr. Hass will be appointed to the
Board as a Class I Director having a term expiring on the date of the Company’s
2016 Annual Meeting of Stockholders (the “2016 Annual Meeting”).
(c)    Each of the Osmium Parties agree during the Standstill Period (defined
below):
(i)    not to, and to cause each of their respective Affiliates and Associates
(each as defined herein) not to, conduct a proxy contest for the election of
directors with respect to the Company’s 2015 Annual Meeting of Stockholders (the
“2015 Annual Meeting”) or any other subsequent annual meeting of stockholders of
the Company during the Standstill Period (an “Applicable Meeting”); and
(ii)     to cause all Voting Securities (as defined herein) owned by the Osmium
Parties and their Affiliates and Associates, directly or indirectly, whether
owned of record or Beneficially Owned (as defined in herein) to be voted for, or
to abstain from voting for, all of the directors nominated by the Board for
election at the 2015 Annual Meeting and each Applicable Meeting and all other
“routine” matters at such meetings supported by the Board; and
Nothing in this Agreement shall limit the right of the Osmium Parties to vote
all Voting Securities in the sole and absolute discretion of the Osmium Party
for “non-routine” matters including, without limitation, matters related to the
implementation of takeover defenses, amendments to the Company’s articles of
incorporation or bylaws that diminish stockholder rights, strategic transactions
or new or amended incentive compensation plans submitted for stockholder
approval.
(d)    As a condition to Mr. Hass’s appointment to the Board, Mr. Hass has
provided, concurrently with the execution of this Agreement to the Company an
executed consent from to serve as a director if so elected, completed D&O
Questionnaire in the form provided to Mr. Hass, and an executed irrevocable
resignation as director of the Company in the form attached hereto as Exhibit A
(e)    As a further condition to Mr. Hass’s appointment to the Board, Mr. Hass
shall have agreed to, as promptly as practicable upon request of the Company
after the date hereof, prior to and as a condition to his appointment to the
Board, provide to the Company such additional information as the Company is
entitled to receive from members of the Board and as is required to be disclosed
in the Company’s proxy statement under applicable law.
(f)    Notwithstanding the foregoing, if at any time after the Effective Date,
(A) the Osmium Parties, together with each of their respective Affiliates and
Associates (not including any Non-Controlled Portfolio Company (defined below),
(1) ceases collectively to Beneficially Own, an aggregate of at least 5% of the
outstanding Common Stock of the Company as of such date, or (2) materially
breaches this Agreement, or (B) Mr. Hass materially breaches the Director
Agreement, dated November 18, 2014, between him and the Company (the “Director
Agreement”), or any other agreement between him and the Company or any of the
laws, New York Stock Exchange rules applicable to the Company’s directors or any
other Company Board Requirement (as defined

- 2 -

--------------------------------------------------------------------------------



below), then, in the case of either clause (A) or clause (B), at the request of
the Company, the Osmium Parties shall take all reasonable efforts to cause Mr.
Hass to promptly tender his resignation from the Board and any committee of the
Board on which he then sits and the Company shall have no further obligations
under this Agreement or otherwise with respect to Mr. Hass. As used herein a
“Non-Controlled Portfolio Company” means a company in which the Osmium Parties
have invested capital, but for which the Osmium Parties and their Affiliates (y)
Beneficially Own less than a majority of the outstanding equity and voting
interests of such Company and (z) have the right to nominate or elect less than
a majority of the board of directors or other governing body of such Company.
In addition, if at any time, any one stockholder shall own more than 50% of the
then outstanding Voting Securities of the Company, at the request of the
Company, the Osmium Parties shall take reasonable efforts to cause Mr. Hass to
promptly tender his resignation from the Board and any committee of the Board on
which he then sits and the Company shall have no further obligations under this
Agreement or otherwise with respect to Mr. Hass.
For purposes of this Agreement: the terms “Affiliate” and “Associate” shall have
the meanings set forth in Rule 12b-2 promulgated by the Securities and Exchange
Commission (“SEC”) under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), except that they shall exclude any Non-Controlled Portfolio
Company and the terms “person” or “persons” shall mean any individual,
corporation (including not-for-profit), general or limited partnership, limited
liability or unlimited liability company, joint venture, estate, trust,
association, organization or other entity of any kind or nature.
Upon the execution of this Agreement, each of the Osmium Parties irrevocably
agrees not to during the Standstill Period (i) nominate any person for election
at the 2015 Annual Meeting or any Applicable Meeting, (ii) submit any proposal
for consideration at, or bring any other business before, the 2015 Annual
Meeting or any Applicable Meeting, directly or indirectly, or (iii) initiate,
encourage or subject to their voting rights in Section 1(c) above, participate
in any “withhold” or similar campaign with respect to the 2015 Annual Meeting or
any Applicable Meeting, directly or indirectly, and shall not permit any of its
Affiliates or Associates to do any of the items in this Section 1.
None of the Osmium Parties shall publicly or privately encourage or support any
other stockholders to take any of the actions described in this Section 1(f);
provided, that this sentence shall not preclude the Osmium Parties from
privately communicating with the management or board members of the Company
orally.  In addition, during the Standstill Period, Mr. Lewis and the Chief
Executive Officer of the Company commit to communicate with at least a monthly
call to discuss general business ideas as it relates to the Company. Mr. Lewis
can communicate factual public information in a manner consistent with the other
terms and intent of this Agreement. .
At all times while serving as a member of the Board, Mr. Hass shall comply with
all policies, procedures, processes, codes, rules, standards and guidelines
applicable to Board members, including the Company’s code of business conduct
and ethics, securities trading policies, anti-hedging policies, Regulation
FD-related policies, director confidentiality policies and corporate governance
guidelines (collectively, the “Company Board Requirements”).

- 3 -

--------------------------------------------------------------------------------



2.    Certain Other Matters.
(a) Mr. Hass shall be entitled to resign from the Board at any time in his
discretion. For purposes of this Agreement, the “Standstill Period” shall mean
the period from the date of this Agreement until the latest of (A) the six month
anniversary of the Effective Date, (B) sixty days after Mr. Hass is no longer
serving as a director of the Company, and (C) if Mr. Hass is a director at all
times until the time nominations are due for the 2016 Annual Meeting, and is
nominated and agrees to serve on the Company’s slate of director nominees for
the 2016 Annual Meeting, the period from the printing of the proxy statement for
that Meeting until the conclusion of that Meeting; provided that in no event
shall the Standstill Period extend beyond the date of the 2016 Annual Meeting.
(b)    During the Standstill Period, each Osmium Party shall not, directly or
indirectly, and each Osmium Party shall cause Mr. Hass and each other Osmium
Affiliate and Associate not to, directly or indirectly (it being understood and
agreed that the following restrictions shall not apply to Mr. Hass’s discussions
solely among other members of the Board and/or management of the Company):
(i)    solicit proxies or written consents of stockholders or conduct any other
type of referendum (binding or non-binding) with respect to, or from the holders
of, the Voting Securities (as defined below), or become a “participant” (as such
term is defined in Instruction 3 to Item 4 of Schedule 14A promulgated under the
Exchange Act) in or assist any person or entity that is not a Party (a “Third
Party”) in any “solicitation” of any proxy, consent or other authority (as such
terms are defined under the Exchange Act) to vote any shares of the Voting
Securities (other than such encouragement, advice or influence that is
consistent with the Board’s recommendation in connection with such matter);
(ii)    encourage, advise or influence any other person or assist any Third
Party in so encouraging, assisting or influencing any person with respect to the
giving or withholding of any proxy, consent or other authority to vote or in
conducting any type of referendum (other than such encouragement, advice or
influence that is consistent with Company management’s recommendation in
connection with such matter);
(iii)    form or join in a partnership, limited partnership, syndicate or other
group, including a “group” as defined under Section 13(d) of the Exchange Act,
with respect to the Voting Securities (for the avoidance of doubt, excluding any
group composed solely of Osmium Parties and their Affiliates and Associates), or
otherwise support or participate in any effort by a Third Party with respect to
the matters set forth in Section 2(b);
(iv)    present at any annual meeting or any special meeting of the Company’s
stockholders or through action by written consent any proposal for consideration
for action by stockholders or seek the removal of any member of the Board or
propose any nominee for election to the Board or seek representation on the
Board; or call or request the calling of a special meeting of stockholders or
action by stockholders through written consent;

- 4 -

--------------------------------------------------------------------------------



(v)    grant any proxy, consent or other authority to vote with respect to any
matters (other than to the named proxies included in the Company’s proxy card
for any annual meeting or special meeting of stockholders) or deposit any Voting
Securities of the Company in a voting trust or subject them to a voting
agreement or other arrangement of similar effect with respect to any annual
meeting except as provided in Section 1(c), special meeting of stockholders or
action by written consent (excluding customary brokerage accounts, margin
accounts, prime brokerage accounts and the like);
(vi)    make any request for the Company’s stock ledger, a list of its
stockholders, or other books and records of the Company under Section 220 of the
Delaware General Corporation Law or otherwise (provided that this clause (vi)
shall not limit Mr. Hass’ rights to reasonably request information solely in his
capacity as a director of the Company);
(vii)    in any manner, directly or indirectly, make, or cause to be made, or in
any way encourage any other person to make or cause to be made, any public
statement or public announcement, including in any document or report filed with
or furnished to the Securities and Exchange Commission or through the press,
media, analysts or other persons, that disparages, defames or slanders, or
otherwise constitutes an ad hominem attack on, the Company, or the Company’s
subsidiaries, Affiliates, successors, assigns, officers (including any former
officer and any person who serves on or following the date of this Agreement as
an officer), directors (including any former director and any person who serves
on or following the date of this Agreement as a director), or employees.
(viii)    institute, solicit, assist or join, as a party, any litigation,
arbitration or other proceeding against or involving the Company or any of its
current or former directors or officers (including derivative actions), other
than an action to enforce the provisions of this Agreement instituted in
accordance with and subject to Section 7;
(ix)    without the prior approval of the Board, separately or in conjunction
with any other person or entity in which it is or proposes to be either a
principal, partner or financing source or is acting or proposes to act as broker
or agent for compensation, propose (publicly, privately or to the Company) or
participate in, effect or seek to effect, any tender offer or exchange offer,
merger, acquisition, reorganization, restructuring, recapitalization or other
business combination involving the Company or any of its subsidiaries or its or
their securities or a material amount of the assets or businesses of the
Company, any of the Company’s Affiliates, or any subsidiary, business, venture
or division of the foregoing, or encourage, initiate or support any other Third
Party in any such activity;
(x)    purchase or cause to be purchased or otherwise acquire or agree to
acquire Beneficial Ownership of any Voting Securities, if in any such case,
immediately after the taking of such action, the Osmium Parties and their
Affiliates and Associates would, in the aggregate, collectively Beneficially
Own, or have an economic interest in, an amount that would exceed 16.5% of the
then outstanding shares of Common Stock of the Company (the “Share Limit”);
provided, however, that if the closing sales price per share of the Company’s
Common Stock on the New York Stock Exchange shall be less than $6.50 per share
for more than five consecutive trading days, the Share Limit shall increase to
19.9% until the closing sales price per share of the Company’s Common

- 5 -

--------------------------------------------------------------------------------



Stock on the New York Stock Exchange shall again be above $6.50 on any trading
day, at which time it shall automatically be reduced to the then outstanding
shares of Common Stock of the Company Beneficially owned by the Osmium Parties
and their Affiliates and Associates as of the first date on which the closing
sales price per share of the Company’s Common Stock on the New York Stock
Exchange shall again be above $6.50;
(xi)    enter into any discussions, negotiations, agreements, arrangements or
understandings with any Third Party with respect to the matters set forth in
this Section 2(b); or
(xii)    request, directly or indirectly, any amendment or waiver of the
foregoing in a manner that would reasonably likely require public disclosure by
any Osmium Party or any of their respective Affiliates or Associates or the
Company.
As used in this Agreement, the term “Voting Securities” shall mean the Common
Stock, and any other securities of the Company entitled to vote in the election
of directors, or securities convertible into, or exercisable or exchangeable for
Common Stock or other securities, whether or not subject to the passage of time
or other contingencies.
As used in this Agreement, the term “Beneficial Ownership” of “Voting
Securities” means ownership of: (i) Voting Securities and (ii) rights or options
to own or acquire any Voting Securities (whether such right or option is
exercisable immediately or only after the passage of time or upon the
satisfaction of one or more conditions (whether or not within the control of
such person), compliance with regulatory requirements or otherwise), and
includes all Voting Securities which such person or any of such person’s
Affiliates or Associates has or shares the right to vote or dispose. For
purposes of this Section, no person shall be, or be deemed to be, the
“Beneficial Owner” of, or to “Beneficially Own,” any securities Beneficially
Owned by any director of the Company to the extent such securities were acquired
directly from the Company by such director as or pursuant to director
compensation for serving as a director of the Company.
3.    Public Announcements. Promptly following the execution of this Agreement,
the Company shall issue a press release in the form attached hereto as Exhibit B
(the “Press Release”) and the Osmium Parties shall amend their filing on
Schedule 13D in the form attached as Exhibit C hereto. Neither the Company nor
any Osmium Party nor any Affiliates or Associates of any Osmium Party shall make
or cause to be made any public announcement or statement that is inconsistent
with or contrary to the statements made in the Press Release and the Schedule
13D, except as required by law or the rules of any stock exchange or with the
prior written consent of the other party.
4.    Confidentiality. The Osmium Parties understand and agree that as a
condition to Mr. Hass becoming a director of the Company, Mr. Hass was required
to sign the Director Agreement and that Mr. Hass may not provide any nonpublic
information concerning the Company to any Osmium Party or any other Third Party
without the Company’s prior written consent and each Osmium Party agrees not to
(a) cause or request Mr. Hass to breach the Director Agreement or (b) receive
any nonpublic information concerning the Company from Mr. Hass.

- 6 -

--------------------------------------------------------------------------------



5.    Representations and Warranties of All Parties. Each of the Parties
represents and warrants to the other Parties that: (a) such Party has all
requisite power and authority to execute and deliver this Agreement and to
perform its obligations hereunder; (b) this Agreement has been duly and validly
authorized, executed and delivered by it and is a valid and binding obligation
of such Party, enforceable against such Party in accordance with its terms; and
(c) this Agreement will not result in a violation of any terms or conditions of
any agreements to which such person is a Party or by which such Party may
otherwise be bound or of any law, rule, license, regulation, judgment, order or
decree governing or affecting such Party.
6.    Representations and Warranties of the Osmium Parties. The Osmium Parties
represent and warrant to the Company that Mr. Hass:
(a)    does not, and will not during the Standstill Period, receive any
compensation from any Osmium Party other than returns on his investment in the
Funds equal to the returns that would be received by other investors in the
Funds with similar investments and will not receive any other compensation from
any Osmium Party or its Affiliates or Associates related to the Company;
(b)    does not, and will not, have during the Standstill Period any investment
authority with any Osmium Party;
(c)    has no ownership interest in any Osmium Party other than his interest as
a limited partner in certain of the Funds and will receive no ownership interest
in any Osmium Party except in connection with his investment in the Funds, which
ownership interest shall be the same as other limited partners that invest the
same amount in the funds;
(d)    has no access to trade positions that is not otherwise available to
limited partners of the Fund either on an ongoing basis or upon request; and
(e)    has no access to material non-public information made available to the
Osmium Parties by any of its portfolio companies or companies it would consider
investing in unless specifically allowed in writing by both that company and the
applicable Osmium Party.  For the elimination of doubt, the assumption would be
that this access would not typically be sought.
7.    Miscellaneous. The Parties recognize and agree that if for any reason any
of the provisions of this Agreement are not performed in accordance with their
specific terms or are otherwise breached, immediate and irreparable harm or
injury would be caused for which money damages would not be an adequate remedy.
Accordingly, each Party agrees that in addition to other remedies the other
Parties shall be entitled to at law or equity or pursuant to this Agreement, the
other Parties shall be entitled to an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
of this Agreement exclusively in the federal and state courts located in
Wilmington, Delaware. In the event that any action shall be brought in equity to
enforce the provisions of this Agreement, no party shall allege, and each party
hereby waives the defense, that there is an adequate remedy at law. Furthermore,
each of the parties hereto (a) consents to submit itself to the personal
jurisdiction of the state and federal courts located in Wilmington, Delaware in
the event any dispute arises out of this Agreement or the transactions

- 7 -

--------------------------------------------------------------------------------



contemplated by this Agreement, (b) agrees that it shall not attempt to deny or
defeat such personal jurisdiction by motion or other request for leave from any
such court, (c) agrees that it shall not bring any action relating to this
Agreement or the transactions contemplated by this Agreement in any court other
than the state and federal courts located in Wilmington, Delaware, and each of
the Parties irrevocably waives the right to trial by jury, (d) agrees to waive
any bonding requirement under any applicable law, in the case any other party
seeks to enforce the terms by way of equitable relief and (e) irrevocably
consents to service of process by a reputable overnight mail delivery service,
signature requested, to the address of such Party set forth in Section 10 or as
otherwise provided by applicable law. THIS AGREEMENT SHALL BE GOVERNED IN ALL
RESPECTS, INCLUDING VALIDITY, INTERPRETATION AND EFFECT, BY THE LAWS OF THE
STATE OF DELAWARE APPLICABLE TO CONTRACTS EXECUTED AND TO BE PERFORMED WHOLLY
WITHIN SUCH STATE WITHOUT GIVING EFFECT TO THE CHOICE OF LAW PRINCIPLES OF SUCH
STATE.
8.    No Waiver. Any waiver by any Party of a breach of any provision of this
Agreement shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this
Agreement. The failure of a Party to insist upon strict adherence to any term of
this Agreement on one or more occasions shall not be considered a waiver or
deprive that Party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement.
9.    Entire Agreement. This Agreement and the other agreements referenced in
this agreement contain the entire understanding of the Parties with respect to
the subject matter hereof and may be amended only by an agreement in writing
executed by the Parties.
10.    Notices. All notices, consents, requests, instructions, approvals and
other communications provided for herein and all legal process in regard hereto
shall be in writing and shall be deemed validly given, made or served, if (a)
given by facsimile and email, when such facsimile and email is transmitted to
the facsimile number set forth below and sent to the email address set forth
below and the appropriate confirmation is received or (b) if given by any other
means, when actually received during normal business hours at the address
specified in this subsection:
if to the Company:        
Rosetta Stone Inc.
1919 North Lynn St., 7th Floor
Arlington, Virginia 22209
Facsimile: (540) 432-0953
Email: swad@rosettastone.com and
bghrist@rosettastone.com                    
Attention: Steve Swad, Chief Executive Officer and
                    Bruce Ghrist, Acting General Counsel
With a copy to (which shall not constitute notice):

- 8 -

--------------------------------------------------------------------------------



Norton Rose Fulbright
1301 McKinney, Suite 5100
Houston, Texas 77010
Facsimile: 713-651-5246
Email: Brian.Fenske@NortonRoseFulbright.com
Attention: Brian Fenske
                
if to any Osmium Party:
    


Osmium Partners, LLC
300 Drakes Landing Road #172
Greenbrae, CA 94904
Facsimile: 415-785-4044
Email: jl@osmiumpartners.com
Attention: John Lewis
        
With a copy to (which shall not constitute notice):


Crowell Morning
275 Battery Street, 23rd Floor
San Francisco, California 94111
Facsimile: 415-986-2827
Email: mindick@crowell.com
Attention: Murray Indick
11.    Severability. If at any time subsequent to the date hereof, any provision
of this Agreement shall be held by any court of competent jurisdiction to be
illegal, void or unenforceable, such provision shall be of no force and effect,
but the illegality or unenforceability of such provision shall have no effect
upon the legality or enforceability of any other provision of this Agreement.
12.    Counterparts. This Agreement may be executed in two or more counterparts,
which together shall constitute a single agreement.
13.    Successors and Assigns. This Agreement shall not be assignable by any of
the Parties. This Agreement, however, shall be binding on and inure to the
benefit of successors of the Parties.
14.    No Third Party Beneficiaries. This Agreement is solely for the benefit of
the Parties and is not enforceable by any other persons.

- 9 -

--------------------------------------------------------------------------------



15.    Fees and Expenses. Neither the Company, on the one hand, nor the Osmium
Parties, on the other hand, will be responsible for any fees or expenses of the
other in connection with this Agreement.
16.    Interpretation and Construction. Each of the Parties acknowledges that it
has been represented by counsel of its choice throughout all negotiations that
have preceded the execution of this Agreement and the other documents and
agreements referenced in this Agreement, and that it has executed the same with
the advice of said independent counsel. Each Party and its counsel cooperated
and participated in the drafting and preparation of this Agreement and the other
documents and agreements referenced in this Agreement, and any and all drafts
relating thereto exchanged among the parties shall be deemed the work product of
all of the Parties and may not be construed against any Party by reason of its
drafting or preparation. Accordingly, any rule of law or any legal decision that
would require interpretation of any ambiguities in this Agreement or other
documents or agreements referenced in this Agreement against any Party that
drafted or prepared it is of no application and is hereby expressly waived by
each of the Parties, and any controversy over interpretations of this Agreement
or the other documents or agreements referenced in this Agreement shall be
decided without regards to events of drafting or preparation. The section
headings contained in this Agreement are for reference purposes only and shall
not affect in any way the meaning or interpretation of this Agreement. The term
“including” shall be deemed to mean “including without limitation” in all
instances.
[Signature Pages Follow]

- 10 -

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the Parties has executed this Agreement, or caused
the same to be executed by its duly authorized representative as of the date
first above written.


Rosetta Stone Inc.


By: /s/ Steve Swad
Steve Swad, Chief Executive Officer
John H. Lewis, individually


/s/ John H. Lewis
John H. Lewis
Osmium Partners, LLC


By: /s/ John H. Lewis
John H. Lewis, managing member
Osmium Capital, LP
By: Osmium Partners, LLC, its general partner


By: /s/ John H. Lewis
John H. Lewis, managing member
Osmium Capital II, LP
By: Osmium Partners, LLC, its general partner


By: /s/ John H. Lewis
John H. Lewis, managing member
Osmium Spartan, LP
By: Osmium Partners, LLC, its general partner


By: /s/ John H. Lewis
John H. Lewis, managing member
Osmium Diamond, LP
By: Osmium Partners, LLC, its general partner


By: /s/ John H. Lewis
John H. Lewis, managing member
Osmium Special Opportunity Fund, LP
By: Osmium Partners, LLC, its general partner


By: /s/ John H. Lewis
John H. Lewis, managing member

 

- 11 -

--------------------------------------------------------------------------------







EXHIBIT A
FORM OF IRREVOCABLE RESIGNATION RE: NOMINATION AND SUPPORT
AGREEMENT
November 18, 2014
Attention: Board of Directors
Rosetta Stone Inc.
1919 North Lynn St., 7th Floor
Arlington, Virginia 22209
Re: Resignation
Ladies and Gentlemen:
This irrevocable resignation is delivered pursuant to the terms of that certain
Nomination and Support Agreement, dated as of November 18, 2014 (the
“Agreement”), by and between Rosetta Stone Inc. and the Osmium Parties (as
defined therein). Capitalized terms used herein but not defined shall have the
meaning set forth in the Agreement. I hereby resign from my position as a
director of the Company and from any and all committees of the Board on which I
serve effective upon the request of the Rosetta Stone Board of Directors upon
the occurrence of any of the events described in Section 1(f) of the Agreement.


This resignation may not be withdrawn by me at any time during which it is
effective.
Sincerely,
 
 
 
Arthur “John” Hass




- 12 -

--------------------------------------------------------------------------------





EXHIBIT B
PRESS RELEASE
Draft News Release
November xx, 2014


Rosetta Stone Appoints Arthur John Hass to Board of Directors
Former Goldman Sachs banker and former Senior Advisor to Osmium Partners brings
strong Executive Level Expertise and Investor Perspective to Rosetta Stone Board
ARLINGTON, Va.—November xx, 2014–Rosetta Stone Inc. (NYSE:RST), the world's
leading provider of education technology and language-learning solutions, today
announced the appointment of Arthur “John” Hass to the company's Board of
Directors.
Hass, a former Senior Advisor at alternative asset management firm Osmium
Partners that owns approximately ten percent of Rosetta Stone shares, is an
accomplished executive, advisor and investor with over 25 years of experience
working as an investment banker, CEO, and director. As an investment banker and
advisor to over 100 boards of directors, Hass brings extensive experience in
providing high-level and actionable strategic advice on the most important
issues facing companies.
“John has an impressive track record of engaging and advising companies and
managements to maximize long-term value for shareholders,” said Steve Swad,
President and CEO of Rosetta Stone, “and we welcome his perspective to Rosetta
Stone and the Board. Having been an advisor to Osmium, our second largest
shareholder, John is already very familiar with Rosetta Stone and our
opportunities and challenges and I expect that he will have an immediate
positive impact on the Company. In addition to his advisory expertise, John was
also a CEO and has a solid understanding of navigating and balancing company
issues with investor concerns. Further, John’s expertise in developing brands,
including building a loyal and growing customer base, and how digital assets can
drive change will be very valuable to Rosetta Stone.”
Hass, a partner at Goldman Sachs prior to his retirement from the firm, had an
18-year career from 1988 to 2006, holding numerous senior roles in both New York
and Chicago. He advised on hundreds of corporate finance and M&A engagements and
helped lead Goldman’s investment banking practice in Chicago. Hass was co-CEO
and CEO of start-up retail online brokerage house, OptionsHouse LLC, a
subsidiary of financial services firm PEAK6 Investments, LP, from 2006 to 2008.
Hass was also a partner of PEAK6 from 2008 to 2012. John became a senior advisor
to Osmium Partners in 2012.
Commenting on his appointment, John Hass said, “I am very excited about joining
the Board and helping the Company work through key issues as it carries out the
on-going transformation. I believe Rosetta Stone has tremendous opportunity to
deliver value to its customers and stakeholders while improving the lives of
millions through technology-enabled learning.”

- 13 -

--------------------------------------------------------------------------------



Hass is currently a board member at Platinum Underwriters Holdings, Ltd. and
Safetec Compliance Systems and is a former board member at Marbles: the Brain
Store, a unique specialty store focused on building better brains, and
Telemedicine, LLC. John is also involved in humanitarian causes including acting
as Board President for WITNESS, a global human rights non-profit.
With the appointment of Hass, Rosetta Stone’s Board of Directors now consists of
eight members. The company anticipates appointing one additional board member
with digital marketing experience by the end of 2014.
About Rosetta Stone
Rosetta Stone Inc. (NYSE: RST) is dedicated to changing the way the world
learns. The company's innovative technology-driven language, reading and brain
fitness solutions are used by thousands of schools, businesses, government
organizations and millions of individuals around the world. Founded in 1992,
Rosetta Stone pioneered the use of interactive software to accelerate language
learning. Today the company offers courses in 30 languages, from the most
commonly spoken (such as English, Spanish and Mandarin) to the less prominent
(including Swahili, Swedish and Tagalog). Since 2013, Rosetta Stone has expanded
beyond language and deeper into education-technology with its acquisitions of
Livemocha, Lexia Learning, Vivity Labs, and Tell Me More. Rosetta Stone is based
in Arlington, VA, and has offices around the world.
For more information, visit www.rosettastone.com.
“Rosetta Stone” and related trademarks used herein are the property of Rosetta
Stone and are used and/or registered in the United States and other countries.
“Safe Harbor” Statement under the Private Securities Litigation Reform Act of
1995: Statements in this press release regarding Rosetta Stone's business which
are not historical facts are “forward-looking statements” that involve risks and
uncertainties. For a discussion of such risks and uncertainties, which could
cause actual results to differ from those contained in the forward-looking
statements, see “Risk Factors” in the Company's Annual Report or Form 10-K for
the most recently ended fiscal year.

Media Contact:
Jonathan Mudd, 571-357-7148
jmudd@rosettastone.com

Investor Contact:
Steve Somers, CFA
ir@rosettastone.com



- 14 -

--------------------------------------------------------------------------------





EXHIBIT C
SCHEDULE 13D


OSMIUM PARTNERS FOUR POINT ACTION PLAN FOR ROSETTA STONE (NYSE:RST)


Osmium Partners believes Rosetta Stone’s (NYSE:RST) business is worth $20-26 per
share based on M&A trends and other valuation metrics. To help assist in closing
this gap between the market value and intrinsic value, we are pleased with the
addition of Arthur John Hass to Rosetta Stone’s Board of Directors. Prior to
joining the Board, Mr. Hass was a Senior Advisor to Osmium Partners and we
believe his experience, expertise, and shareholder perspective will benefit all
shareholders.


We urge the management and Board to focus on the following four point action
plan:


1.
Establish a strong sense of urgency that encourages decisive actions to focus on
the most relevant opportunities. In doing so, these actions should take
advantage of Rosetta Stone’s significant brand equity, business models, and
assets to deliver meaningful value to shareholders with the objective of
doubling targeted free cash flow margins from 2% in 2014 to 4% in 2015.

2.
Create a sharp focus with a clear strategy on how to evolve, innovate, and
profitably grow BOTH the Consumer and Education & Enterprise segments.

3.
Provide clear disclosures and appropriate business metrics for shareholders to
understand both Consumer and Education & Enterprise segments, for example:

a.
Education & Enterprise: Provide information that will assist investors in
tracking and evaluating the efficiency and effectiveness of the sales process.
We also encourage management to consider providing more insight into sales by
geography and other cost items that would allow investors to better understand
EBITDA margins.

b.
Consumer: Provide information that sheds light on the segment’s advertising and
marketing spending, and any other details to provide more transparency into
growth opportunities and EBITDA margins.

4.
Conduct an aggressive share repurchase either in the open market or via a “Dutch
Tender.” We believe Rosetta Stone’s balance sheet is considerably
overcapitalized given projected and historical cash flows.

We are highly supportive of the management team and believe this four point
action plan will help to significantly improve shareholder value as both
buy-side and sell-side analysts gain an improved understanding of the business
and underlying economics of each business segment. We are excited to be Rosetta
Stone shareholders and to continue to work constructively with both the
management and Board to maximize long-term shareholder value.



- 15 -

--------------------------------------------------------------------------------



Sincerely,


John H. Lewis
Chief Investment Officer and Managing Partner
Osmium Partners, LLC

About Osmium Partners
Osmium Partners, LLC is a long-term oriented, value fund founded in 2002 and is
based in Greenbrae, California. Osmium seeks to generate strong, risk-adjusted
returns by investing in undervalued, small capitalization companies across US
equity markets. Osmium’s research process is based on eight simple factors
involving balance sheet strength, aligned interests, attractive reinvestment
opportunities, a low valuation, and reasonable growth prospects. As engaged
owners, Osmium actively discusses corporate strategy and capital structure with
shareholders, management teams and boards of directors.







- 16 -